DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blaschke (DE 102013017504 A1; “Blaschke”).
Blaschke discloses:
Regarding claim 1:
A pedally propelled vehicle gear shift actuator (assembly depicted in FIG. 2) configured to be arranged about a rotatable gear shift element (3a, 2; FIG. 2) of a hub gear (¶ [0001], “gear hub”), said the gear shift actuator comprising:
first and second clutch elements (6a, 6b; FIG. 2); and
 first and second return (8a, 8b) elements, wherein: 
the first and second clutch elements are arranged to be disengaged from said the gear shift element in an initial position (FIG. 2 depicts the initial position in which the clutch elements 6a, 6b are spaced from the gear shift element 3a, 2; ¶ [0005], “After the switching process has taken place, the switch releases the cable in direction A, the return spring 8a pushes the switching element 5a back into its initial position, the pawl 6a can slide over the drive elements 9 thanks to its pawl spring 7a without taking it with it. The switching element 5a is back in the starting position for a new switching operation.”); 
the first clutch element is arranged to engage with and rotate the gear shift element in a first rotational direction (A; FIG. 2), when the first clutch element moves in a first linear direction (to the left as seen in FIG. 2; see also movement A-A in FIG. 2) from the initial position (¶ [0005], “The pawl 6a is fastened to the switching element 5a in such a way that it rotates the drive wheel in the direction of movement A via a drive element 9, whereupon the driven element 2 is rotated as well and the hub switches to the next gear. When switching in direction A, the return spring 8a is tensioned.”); 
the second clutch element is arranged to engage with and rotate the gear shift element in a second rotational direction (B; FIG. 2) opposite the first rotational direction, when the second clutch element moves in a second linear direction (to the left in FIG. 2; see also movement B-B in FIG. 2) from the initial position; 
the first and second clutch elements are arranged to disengage from the gear shift element when moved in a direction opposite the first and second linear movement directions, respectively (when clutch elements move linearly to the right as seen in FIG. 2, they return to their initial, disengaged positions as depicted in FIG. 2; ¶ [0005], “After the switching process has taken place, the switch releases the cable in direction A, the return spring 8a pushes the switching element 5a back into its initial position, the pawl 6a can slide over the drive elements 9 thanks to its pawl spring 7a without taking it with it. The switching element 5a is back in the starting position for a new switching operation. Alternatively, the switching element 5b can be used to switch in the other direction of movement B”); 
the first and second return means elements provide a return force on to the first and second clutch elements opposite the first and second linear movements directions, respectively, to independently return the first and second clutch elements to the first initial position (clutch elements move linearly to the right as seen in FIG. 2 via springs 8a, 8b; ¶ [0005], “the return spring 8a pushes the switching element 5a back into its initial position”).

Claim(s) 11 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Geiger (U.S. Patent No. 2,741,896 A).
Geiger discloses:
Regarding claim 11:
A pedally propelled-vehicle gear shift operator (intended use; MPEP § 2111.02(II)) comprising:
a body (11),
a push rod (64); and 
a lever (12), pivotally connected to the body (via pivot 18), at a pivot point (18), the lever arranged to move between an initial position (depicted in FIG. 2) and a fully operated position (col. 4, ll. 51-60, “lever 12 has moved the cam surface 61 to the point where it provides the maximum mechanical advantage”), wherein: 
the lever is arranged to engage with the push rod at a first distance from said the pivot point in the initial position (the initial position shown in FIG. 2 has the push rod 64 engaged with the cam surface 61 at a relatively smaller mechanical advantage i.e. smaller distance from pivot 18),
the lever is arranged to engage with the push rod at a second distance from the pivot point in  the fully operated position (col. 4, ll. 51-60, “lever 12 has moved the cam surface 61 to the point where it provides the maximum mechanical advantage”; the fully operated position has the push rod 64 engaged with the cam surface 61 at a relatively greater mechanical advantage i.e. greater distance from pivot 18), 
wherein the second distance is greater than the first distance (the fully operated position has the push rod 64 engaged with the cam surface 61 at a relatively greater mechanical advantage i.e. greater distance from pivot 18).
Regarding claim 13:
The pedally propelled vehicle gear shift operator according to claim 11 further comprising:
a hydraulic piston (23) and a return element (52), wherein:
the push rod slides said the hydraulic piston in a first linear direction movement from the initial position (col. 4, ll. 41-44); and 
said return mean element providing a return force on the piston to return said the hydraulic piston  to the first initial position (col. 2, ll. 68-71).
Claim(s) 16-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujiwara (U.S. P.G. Publication No. 20090062057 A1; “Fujiwara”).
Fujiwara discloses:
Regarding claim 16:
A pedally propelled-vehicle hub gear system comprising:
a hub gear (63; FIG. 8);
a hollow gear unit fixed axle (1, 34; FIG. 8); and 
a gear shift actuator (32) comprising a hollow actuator housing fixed axle (31, 33), and a rotatable shift element (22) extending into said the hollow gear unit fixed axle and said the hollow actuator housing fixed axle (FIG. 8 depicts element 22 being radially disposed within elements 1, 34, 31 and 33),
wherein the hollow gear unit fixed axle and said the hollow actuator housing fixed axle are arranged to be releasably, coaxially interconnected (FIG. 8 depicts them as being coaxial as well as capable of being disassembled via removal of at least nut 39, bracket 65, nut 30, etc.).
Regarding claim 17:
The pedally propelled vehicle hub gear system according to claim 16,wherein: said the gear unit fixed axle and said the hollow actuator housing fixed axle are releasably, interconnected at one circumferential point (via bearing 35; ¶ [0098]).
Regarding claim 18:
The pedally propelled vehicle hub gear system  according to claim 16, wherein said the rotatable shift element, the hub gear, and the gear shift actuator are hollow (FIG. 8 depicts elements 63, 32, and 22 as being hollow such that bolt 61 extends therethrough) and arranged to releasably receive a through-bolt (61) arranged to hold said the hub gear system between frame mounts (64) of a pedally propelled vehicle frame (¶ [0096], [0099]).

Regarding claim 20:
A speed change gear system according claim 16, wherein: the hollow actuator housing fixed axle is provided with an entry sleeve (33, 31);
the entry sleeve penetrates the hollow gear unit fixed axle (elements 33, 31 are disposed radially inside of portion 34 of the hollow gear unit fixed axle 1, 34), wherein
the hollow actuator housing fixed axle and said the hollow gear unit fixed axle are a load bearing axle of said the hub gear system (load bearing via bearing 35 ), and are arranged to be selectively non-rotatably collinearly attached to said a plurality of frame mounts (64 via housing 63; ¶ [0096]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blaschke.
Regarding claims 2 and 3, Blaschke discloses all the limitations of claim 1, see above, further including that the first and second clutch elements (6a, 6b) rotate the gear shift element (3a, 2) in the first and second rotational directions, respectively, to a degree such that they cause “the hub switches to the next gear” (¶ [0005]). However, Blaschke does not expressly disclose that the clutch elements respectively rotate the gear shift element at least 30, 40, 50 or 60 degrees in the first and second rotational direction.
Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); see also Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);  In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art."); see also In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977.  Here, as described above, Blaschke teaches the first and second clutch elements (6a, 6b) rotate the gear shift element (3a, 2) in the first and second rotational directions, respectively, to a degree such that they cause “the hub switches to the next gear” (¶ [0005]).  As such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Blaschke such that the clutch elements respectively rotate the gear shift element at least 30, 40, 50 or 60 degrees in the first and second rotational direction since it has been held that where the general conditions of a claim are disclosed in the prior art (¶ [0005] in Blaschke), discovering the optimum or workable ranges involves only routine skill in the art. See MPEP § 2144.05.  As such, this limitation does not amount to a patentable difference.
Regarding claim 9, Blaschke discloses the limitations of claim 1, see above, but does not expressly disclose that the gear shift actuator is selectively separable from the hub gear, and re-combinable with the hub gear at a 180 degree interval, the first clutch element is arranged to engage with said the gear shift element, and rotate said the gear shift element in the second rotational direction, when moving in the first linear direction movement from the said initial position; and  the second clutch element  is arranged to engage with said the gear shift element, and rotate said the gear shift element in the first rotational direction, when moving in the second linear movement from said direction from the initial position.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Blaschke such that the gear shift actuator is selectively separable from the hub gear, and re-combinable with the hub gear at a 180 degree interval, the first clutch element is arranged to engage with said the gear shift element, and rotate said the gear shift element in the second rotational direction, when moving in the first linear direction movement from the said initial position; and  the second clutch element  is arranged to engage with said the gear shift element, and rotate said the gear shift element in the first rotational direction, when moving in the second linear movement from said direction from the initial position because it has been held that the mere reversal of parts was held to be an obvious modification. In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (Prior art disclosed a clock fixed to the stationary steering wheel column of an automobile while the gear for winding the clock moves with steering wheel; mere reversal of such movement, so the clock moves with wheel, was held to be an obvious modification).  See MPEP § 2144.04.  Here, FIG. 2 in Blaschke ostensibly depicts the assembly as being structurally and functionally symmetrical about a centered, horizontal axis. See MPEP § 2125.  In regards to clutch element 5b, paragraph [0005] merely recites “the switching element 5b can be used to switch in the other direction of movement B” thereby indicating that it functions essentially the same way i.e. in a symmetrical manner as the switching element 5a.  Therefore, whether the gear shift actuator is assembled as shown in FIG. 2 versus assembled at a 180 degree interval about its centered, horizontal axis is a mere reversal of its mounting configuration. As such, this limitation does not amount to a patentable difference. 
Claims 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blaschke in view of Liu et al. (U.S. Patent No. 6,142,899 A; “Liu”).
Blaschke teaches:
Regarding claim 4:
The pedally propelled vehicle-gear shift actuator according to claim 1, see above, further including the gear shift element further comprises a circle of pinion teeth (9; FIG. 2), wherein an engagement tooth (distal end of elements 6a, 6b) of the first and second clutch elements are configured to respectively mesh with the pinion teeth when moved in the first linear direction and the second linear direction, respectively (¶ [0005], “The pawl 6a is fastened to the switching element 5a in such a way that it rotates the drive wheel in the direction of movement A via a drive element 9, whereupon the driven element 2 is rotated as well and the hub switches to the next gear.”).
However, Blaschke does not expressly disclose that the first and second clutch elements each further comprise an engagement rack with at least two engagement teeth which respectively mesh with the pinion teeth.
Liu teaches first and second clutch elements (211, 212) each further comprise an engagement rack (211 and 212 are racks with teeth as seen in FIG. 3; col. 6, ll. 27-28, “an upper rack 311, a lower rack 212”) with at least two engagement teeth (FIG. 3 depict the racks as having teeth that engage with pinion 33) which respectively mesh with the pinion teeth (teeth of racks engage gear shift element 33 as seen in FIG. 3; col. 7, ll. 30-33) as a known technique to transmit a larger range of shifting motion as may be needed for correct shifting ( col. 7, ll. 38, “correct shifting quantity”; see also col. 8, ll. 1-3, “index mechanism 1 [driven by the racks] is used for providing a correct displacement output so as to shift gears directly”). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Blaschke such that the first and second clutch elements each further comprise an engagement rack with at least two engagement teeth which respectively mesh with the pinion teeth, as taught by Liu, as it is a known technique to transmit a larger range of shifting motion as may be needed for correct shifting.  The Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified that the use of a known technique to improve similar devices in the same way is a rationale that supports a conclusion of obviousness. See MPEP § 2143.  In this case, one of ordinary skill in the art at the time of the invention would recognize that both Blaschke and Liu are drawn to analogous/similar structures i.e. bicycle gear shifters, and would therefore recognize that modifying Blaschke in view of the known technique taught in Liu as described supra would, with reasonable predictability, result in Blaschke’s cluch elements 6a, 6b, depicted in FIG. 2 therein, taking the form of racks 211, 212 as depicted in FIG. 3 in Liu.
Blaschke as modified above further teaches the following:
Regarding claim 5:
The pedally propelled vehicle-gear shift actuator according to claim 4, wherein the engagement teeth of the first and second clutch elements are respectively configured to freewheel across the pinion teeth when the engagement rack is moved in a direction opposite said the first linear direction and the second linear movement direction, respectively (¶ [0005], “After the switching process has taken place, the switch releases the cable in direction A, the return spring 8a pushes the switching element 5a back into its initial position, the pawl 6a can slide over the drive elements 9 thanks to its pawl spring 7a without taking it with it. The switching element 5a is back in the starting position for a new switching operation” thereby indicating the claimed “freewheel” function).
Regarding claim 6:
The pedally propelled vehicle gear shift actuator according to claim 4, further comprising a pivoting element (FIG. depicts pivot pins for the “pawls” at reference numbers 6a, 6b; note that a “pawl” is by definition an element that pivots), wherein
the rack is configured to pivot laterally on the pivoting element towards an engagement position with the shift element when the first or second clutch element moves in the first linear direction or the second linear direction from the initial position (a “pawl” is by definition an element that pivots and therefore are capable of pivoting laterally towards an engagement position e.g. via springs 7a, 7b when moved in the first or second linear direction); 
the rack configured to pivot laterally on the pivoting element in a direction away from a position of engagement with the shift element when the first and second clutch elements respectively move in a directions opposite said the first and second linear direction (¶ [0005], “After the switching process has taken place, the switch releases the cable in direction A, the return spring 8a pushes the switching element 5a back into its initial position, the pawl 6a can slide over the drive elements 9 thanks to its pawl spring 7a without taking it with it. The switching element 5a is back in the starting position for a new switching operation” thereby indicating pivoting away from the shift element 3a, 2 when returning to the initial position).
Regarding claim 7:
The pedally propelled vehicle-gear shift actuator (1) according to claim 4, comprising a lateral engagement means portion (5a, 6a), wherein the lateral engagement means portion is configured to cause the rack to engage laterally with the shift element (elements 5a, 6a linearly drive the pawls 6a, 6b into engagement with gear 3a; ¶ [0005], “The pawl 6a is fastened to the switching element 5a in such a way that it rotates the drive wheel in the direction of movement A via a drive element 9, whereupon the driven element 2 is rotated as well and the hub switches to the next gear.”)
Regarding claim 8:
The pedally propelled vehicle gear shift actuator according to claim 4, comprising a first and second linearly operated rod (5a, 5b), and collinear subjoining element (see curved interface and pivot pin between elements 5a, 5b and pawls 6a, 6b in FIG. 2), wherein said the collinear subjoining element causes  the rack to move collinearly with said the linear rods in the first or second linear movement direction (¶ [0005], “The pawl 6a is fastened to the switching element 5a in such a way [i.e. via curved interface and pivot pin] that it rotates the drive wheel in the direction of movement A via a drive element 9, whereupon the driven element 2 is rotated as well and the hub switches to the next gear.”)
Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kroniger (DE 2416110 A1; “Kroniger”).
Kroniger discloses: 
Regarding claim 11:
A pedally propelled-vehicle gear shift operator (intended use; MPEP § 2111.02(II)) comprising:
a body (1),
a push rod (14); and 
a lever (2), pivotally connected to the body (via pivot 3), at a pivot point (at 3), the lever arranged to move between an initial position (depicted in FIG. 2) and a fully operated position (depicted in FIG. 4), wherein: 
the lever is arranged to engage with the push rod at a first distance from said the pivot point in the initial position (the initial position shown in FIG. 2 has the push rod engaged via engagement point 5 at a distance from point 5 and pivot 3),
the lever is arranged to engage with the push rod at a second distance from the pivot point in  the fully operated position (the fully engaged position shown in FIG. 4 has the push rod engaged via engagement point 6 at a distance from point 5 and pivot 3).
However, Kroniger does not expressly disclose the second distance is greater than the first distance.
Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller,  Peterson, Merck & Co. Inc. v. Biocraft Lab. Inc.,  In re Kulling,  In re Geisler, Smith v. Nichols; In re Williams, KSR Int’l Co. v. Teleflex Inc., In re Antonie, supra.  Here, Kroniger generally discloses in paragraph [0006] that “a variable leverage can be achieved between the pivot axis of the pedal and one engagement point (recess) [at 5] of the actuating rod and between the pedal pivot axis and the other engagement point (recess) [at 7]” thereby highlighting a difference in mechanical advantage i.e. leverage between the engagement points 5 and 6 via their distances from the pivot point. It further discloses in paragraph [0015] that “the actuating rod 7 is first acted upon by the driving pin 5 with a steadily decreasing lever arm, which is taken over by the front pin 6 at the changeover point (position 12, Fig. 3) and then acted upon with a steadily increasing lever arm will.” As such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kroniger such that the second distance is greater than the first distance since it has been held that where the general conditions of a claim are disclosed in the prior art (at least ¶ [0006] and [0015]), discovering the optimum or workable ranges involves only routine skill in the art. See MPEP § 2144.05.  As such, this limitation does not amount to a patentable difference.
Regarding claim 12:
The pedally propelled-vehicle gear shift operation according to claim 11 wherein the lever further comprises a first and a second engagement point (5, 6), and the push rod further comprises a first and a second engagement point (9, 10), wherein the lever and push rod are arranged to be engaged at the first engagement point in the normal position (11; FIG. 2); and
the lever and push rod are arranged to release the first engagement point when engaging at the second engagement point (FIG. 3-4; see ¶ [0014]).
Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara in view of Blaschke.
Fujiwara discloses:
Regarding claim 19:
The pedally propelled vehicle hub gear system  according to claim 16, wherein: the actuator housing fixed axle comprises a radial penetration element (32). 
However, although Fujiwara teaches the use of a single actuating cables (25) as part of the actuator system that operates the rotatable shift element, Fujiwara does not expressly disclose a plurality of actuation clutch mechanisms  arranged inside the radial penetration element and arranged to operate the rotatable shift element.
Blaschke teaches plurality of actuation clutch mechanisms (6a, 6b; FIG. 2) arranged inside a radial penetration element (1a) and arranged to operate a rotatable shift element (3a) for the purpose of using two actuating cables for each direction thereby allowing conventional bicycle shifters that can only pull in and release a single cable to be used (¶ [0002]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Fujiwara to substitute its single cable actuating system with a plurality of actuation clutch mechanisms arranged inside the radial penetration element and arranged to operate the rotatable shift element, as taught by Blaschke, for the purpose of using two actuating cables for each direction thereby allowing conventional bicycle shifters that can only pull in and release a single cable to be used.
Allowable Subject Matter
Claims 10, 14, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D YABUT whose telephone number is (571)270-5526.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL D YABUT/Primary Examiner, Art Unit 3656